Citation Nr: 1420650	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from April 1987 to March 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  This case was remanded by the Board in December 2012 and in February 2014 for additional development.

In October 2013, the Veteran's representative submitted a memorandum stating that the Veteran was seeking entitlement to TDIU as well as entitlement to a 70 percent rating for posttraumatic stress disorder (PTSD).  The Board notes that the issue of entitlement to a rating in excess of 50 percent for PTSD was adjudicated by the Board in December 2012, and that decision is final.  38 C.F.R. § 20.1100 (2013).  Accordingly, the issue of entitlement to an increased rating for PTSD is no longer before the Board.  As such, the Board finds that the October 2013 memorandum raises a new issue of entitlement to a rating in excess of 50 percent for PTSD, one which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In this case, records have been added to the Veteran's electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  Because the current appeal includes records that are located only in the Virtual VA and VBMS systems, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board remanded this case in February 2014 for additional development and readjudication of the TDIU issue.  The development and readjudication were not completed prior to the recertification of the appeal to the Board.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Accordingly, the Board remands again for appropriate development and readjudication of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for service-connected disabilities that he claims make him unemployable.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

2.  After the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD has been adjudicated, readjudicate the Veteran's TDIU claim, considering all evidence associated with the Veteran's physical, Virtual VA, and VBMS files.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


